DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1 and 6-7 in the reply filed on 10/23/2021 is acknowledged.
Claims 2-5 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the raised holder" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to put forth “the raised feature.”
Claim 7 is written to depend from itself. The dependency is improper. For purposes of this examination, the claim has been interpreted to depend from claim 1.
Claim 7 recites the limitation "the second raised feature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the first opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the tubing" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Engert (US 2,339,986) in view of Berger (DE4124546).
Regarding claim 1, Engert discloses a tube cutting laser system having a laser, an optical delivery fixture optically coupled to the laser, a workpiece stage movable relative to the optical delivery fixture, comprising: 
a. a guide bushing (Examiner’s Annotated Figure 1, right end, 10, 10) mounted on the movable workpiece stage (1, 2) (Column 1, lines 52, machine table) and configured to coaxially hold a tubular workpiece (11) having a central opening (Figure 1, 
b. a bushing holder (1) having a proximal end (Examiner’s Annotated Figure 1) and a distal end (Examiner’s Annotated Figure 1), wherein the distal end (Examiner’s Annotated Figure 1) of the bushing holder (1) further comprises a raised feature (Examiner’s Annotated Figure 1) having a proximal end (Examiner’s Annotated Figure 1), a distal end (Examiner’s Annotated Figure 1), and a first opening (10’) traversing a thickness between the proximal end and the distal end of the raised feature (Figure 6); and 
c. the raised holder (1) further comprising a proximal end (Examiner’s Annotated Figure 1) and a distal end (Examiner’s Annotated Figure 1), and a first opening (10’) traversing the proximal end and the distal end (Figure 6), wherein the guide bushing (10) is operably coupled through the raised holder (1), and wherein the elastic material (20’) is disposed within the first opening (Figure 6).
It is unclear whether the workpiece stage is movable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the workpiece movable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Engert further fails to disclose the guide bushing including an elastic material that expands and contracts to engage the central opening of the tubular workpiece and hold the turbular workpiece.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Engert with the disclosures of Berger, configuring the guide bushing (10, 10) to include an elastic material (Berger, 90) that expands and contracts to engage the central opening of the tubular workpiece (Engert, 11) and hold the tubular workpiece (Engert, 11) (Berger, Paragraphs 44-45), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically security of the workpiece for in a system where operation is not dependent upon the position of bushings.

    PNG
    media_image1.png
    552
    859
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 6, Engert in view of Berger discloses the tube cutting laser system of Claim 1, wherein the proximal end of the bushing holder (1) further comprises a second raised feature having a proximal end (Examiner’s Annotated Figure 1), a distal end (Examiner’s Annotated Figure 1), and a first opening traversing a thickness between the proximal end and the distal end of the second raised feature (Examiner’s Annotated Figure 1, The tube is received in the second raised feature through the opening that traverses the thickness between the proximal and distal end of the second raised feature).
Regarding claim 7, Engert in view of Berger discloses the tube cutting laser system of Claim 7, further comprising a second guide bushing (Examiner’s Annotated Figure 1), the second guide bushing comprising a first bushing (Examiner’s Annotated Figure 1), , wherein the second guide bushing is at least partially disposed within the first opening of the second raised feature (Examiner’s Annotated Figure 1, The second guide bushing is disposed in the second opening of the second raised feature surrounding the tube that is disposed in the second opening, and wherein the second guide bushing is coaxially aligned with the guide bushing (Figure 1) and configured to retain the tubing within a central opening disposed through a length of the second guide bushing (Figure 1).
However, Engert in view of Berger fails to disclose the second guide bushing including a second bushing, and an elastic material. Engert discloses the first guide bushing including a second bushing and an elastic material (See above claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first guide bushing of Engert in view of Berger, providing the second guide bushing to include a second bushing and an elastic material, since it has been held that mere duplication of essential working parts involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752